Citation Nr: 1728479	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased evaluation for residuals of arthrotomy of the right knee joint, post right total knee arthroplasty, currently assigned a 30 percent disability evaluation.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran



ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to May 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran provided testimony at an August 2009 videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. 

The Board remanded these matters in September 2009 and in June 2014. The Board finds that there has been substantial compliance with the prior remand instructions. Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the delay, additional development is needed prior to disposition of the Veteran's claims. VA afforded the Veteran examinations for his right knee in August 2007, July 2010, and May 2016. However, in light of a decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required. In Correia v. McDonald, 28 Vet. App. 158, 169 (2016), the Court held that the final sentence of § 4.59 creates a requirement that the examination should record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing," as well as the necessary findings to evaluate functional loss during flare-ups. See also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); Deluca v. Brown, 8 Vet.App. 202, 206-07 (1995). In this case, the VA examination reports did not include these findings. The Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected right knee disability in compliance with the requirements of Correia, on remand.

The examiner should also determine whether it is possible to provide a retrospective medical opinion for the VA examinations conducted during the appeal period. See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

The Veteran's representative previously requested that the Board defer adjudication of the issue of entitlement to TDIU pending the outcome of the increased rating claim because it could affect whether the scheduler criteria for TDIU are met. The Board agrees. See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims generally warranted for reasons of judicial economy even in absence of administrative error).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran identify all records of VA and non-VA health-care providers who have treated his service-connected right knee disability since 2015.

After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain all potentially relevant and available records that have not been previously received from each health-care provider the Veteran identifies. 

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the AOJ.

2. Once all available relevant medical records have been received, the AOJ should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of his right knee disability. 

The examiner should take a complete history from the Veteran regarding his service-connected right knee disability. The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's right knee disability and report all signs and symptoms necessary for rating the disability under the rating criteria, noting facial expression or wincing on pressure or manipulation and relate that to the affected joint, crepitation in the soft tissues or joint structures, and test for pain throughout range of motion in various ways. In particular, the examiner should provide the range of motion in degrees of the right and left knees. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing

The examiner should further discuss whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity. The examiner should also indicate whether there is any ankyloses; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage. He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and, if so, comment as to whether such symptomatology is slight, moderate, or severe. The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

He or she should also address the functional limitations of the Veteran's service-connected right knee disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination. To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the knee in degrees. If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4. Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period. See, e.g., August 2007, July 2010, and May 2016 VA examination reports. If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file must be made available for review because it is important that each disability be viewed in relation to its history. 38 C.F.R. § 4.1.

5. In addition, the examiner should discuss the effect of the Veteran's right knee disability on his ability to secure or maintain substantially gainful employment, specifically whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Veteran. App. 447 (2009). The examiner is advised that the Veteran's Social Security Administration records include his brick packager employment from June 1983 to May 2003.

6. The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam order). 

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

